IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-82,663-01


                       EX PARTE BERNADETTE PERUSQUIA, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 2009CRN000882-D1 IN THE 49TH DISTRICT COURT
                               FROM WEBB COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Fourth Court of Appeals affirmed her conviction. Perusquia

v. State, No. 04-12-00126-CR (Tex. App. — San Antonio, June 12, 2013) (not designated for

publication).

        Applicant contends, among other things,1 that her trial counsel rendered ineffective assistance



        1
            This Court has reviewed Applicant’s other claims, and finds them to be without merit.
                                                                                                       2

for several reasons. Although Applicant’s trial counsel has submitted an affidavit responding to

some of Applicant’s allegations, the affidavit is not sufficient to address all of Applicant’s claims.

        Applicant has alleged facts that, if true, might entitle her to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel.

        Specifically, trial counsel shall respond to Applicant’s allegations that he was ineffective for

failing to object on the basis of hearsay and denial of confrontation when the State indicated during

opening statements and later introduced testimony that the victim told responding police officers and

emergency medical staff that Applicant shot him because he was trying to leave. Trial counsel shall

also respond to Applicant’s allegation that he should have established that Applicant was aware of

specific acts of violence by the victim against his former wife, Anna Perusquia, and that this

awareness materially affected Applicant’s apprehension of danger when she shot the victim. In his

previous affidavit, trial counsel stated that he chose not to present further testimony regarding

specific acts of violence committed by the victim against his former wife because her testimony

would have established a motive for Applicant to kill her husband. The record, however, indicates

that trial counsel did argue at some length for the admissibility of the specific acts of violence by the

victim against his former wife. Counsel shall explain how such evidence would have provided a

motive for Applicant to kill the victim.

        Applicant alleges that she provided the names of potential character witnesses to trial

counsel, but that trial counsel did not contact those witnesses or call them at the punishment phase
                                                                                                      3

to rebut the State’s witnesses’ accounts of Applicant’s bad character. Trial counsel shall state

whether he interviewed or considered calling Herminia Rios, Rosalinda Contreras and Celina Riojas

Rodriguez to testify at the punishment phase. The trial court may use any means set out in TEX .

CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court may rely on its personal

recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: March 4, 2015
Do not publish